Exhibit 10.41
Amendment Number 1
To the
Settlement, Release and License Agreement Between
Transmeta Corporation and Intel Corporation
     This Amendment Number 1 to the Settlement, Release and License Agreement
(the “Amendment”) is entered into as of September 22, 2008 (the “Amendment No. 1
Effective Date) by and between Transmeta Corporation, a Delaware corporation
having an office at 2540 Mission College Blvd., Santa Clara, CA 95054
(“Transmeta”), and Intel Corporation, a Delaware corporation having an office at
2200 Mission College Blvd., Santa Clara, CA 95054 (“Intel”) (each of Transmeta
and Intel being a “Party” and together the “Parties”).
     WHEREAS, Transmeta and Intel have previously entered into a Settlement,
Release and License Agreement between Intel and Transmeta dated as of
December 31, 2007 (the “Settlement Agreement”);
     WHEREAS, Transmeta now wishes to grant to Intel, and Intel wishes to obtain
from Transmeta, licenses for Intel to use and exploit that certain Transmeta
technology described in and pursuant to that certain license agreement to be
entered into between the Parties (the “Technology License Agreement”);
     WHEREAS, as partial consideration for the Technology License Agreement,
Intel agrees to accelerate Intel’s remaining payment obligations to Transmeta
under the Settlement Agreement on the terms and conditions set forth in this
Amendment; and
     WHEREAS, concurrently with the Parties’ execution of the Technology License
Agreement, the Parties wish to amend the Settlement Agreement to reflect the
acceleration of Intel’s remaining payment obligations thereof;
     NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES
CONTAINED HEREIN, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE PARTIES
AGREE AS FOLLOWS:
I. Definitions.
     The Settlement Agreement, as amended by this Amendment, shall be referred
to as the “Amended Settlement Agreement”. Capitalized terms used in this
Amendment shall have the meaning set forth in the Settlement Agreement, unless
otherwise expressly defined in this Amendment.
II. Acknowledgement of Initial Payment.
A. Transmeta acknowledges that Intel has paid the Initial Payment in a timely
manner in accordance with Section 4.1(i) of the Settlement Agreement.

 



--------------------------------------------------------------------------------



 



III. Amendments to the Settlement Agreement.

A.   Revise and replace Section 4.1 (ii) of the Settlement Agreement with the
following:       “(ii) a one-time non-refundable final cash payment of
Eighty-Six Million Five-Hundred Thousand U.S. Dollars (US $86,500,000.00) to
Transmeta (“Final Payment”) within five (5) business days of the Amendment No. 1
Effective Date. Payment by Intel of the Final Payment will constitute full
satisfaction of all of Intel’s payment obligations under this Amended Settlement
Agreement.”

B. Delete the next sentence in Section 4.1 of the Settlement Agreement and
replace it with the following:

    “For purposes of clarification, the total amount paid by Intel to Transmeta
under this Section 4.1 shall not exceed Two-Hundred Thirty-Six Million
Five-Hundred Thousand U.S. Dollars (US $236,500,000.00).”

C. Delete the second sentence in Section 7.2(a) of the Settlement Agreement and
replace it with the following:

    “Neither this Agreement nor any right or obligation hereunder shall be
assignable or assumable, whether in connection with a Change of Control,
bankruptcy or otherwise, either voluntarily, by operation of law or otherwise,
without the prior written consent of the other Party, which consent may be
withheld at the sole discretion of such other Party.”

D.  All other terms of the Settlement Agreement shall remain unchanged and in
full force and effect.

          IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to
be duly executed on the date indicated below.

                      INTEL CORPORATION       TRANSMETA CORPORATION    
 
                   
By:
  /s/ SUZAN A. MILLER       By:   /s/ LESTER M. CRUDELE    
 
                   
 
                    Suzan A. Miller       Lester M. Crudele     Printed Name    
  Printed Name    
 
                    VP & Deputy General Counsel       President & CEO     Title
      Title    
 
                    September 23, 2008       September 22, 2008     Date      
Date    

 